Case 1:19-cr-00717-LAK Document9 Filed 11/22/19 Page 1 of 1

 

 

 

  
 

Federal Defenders Southern District
52 Duane Street-10th Floor, New York, N'Y 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Para Southern ie af New York
Ercai Beee)C SDNY fit | own

| DOCUMENT

: ELECTR

“DOCH ONICALLY FILED || November 22, 201)

} D5 6) +

 

 

The Honorable Lewis A. Kaplan 5, ot
Southern District of New York (/i4 ees, se a

500 Pearl Street =
i) wits L
New York, NY 10007 On aati ERED as
Re: United States v. Demetrues Bell Je

19 Cr. 717 (LAK
AK) LEWIS A. KAPLAN (USB [/

Dear Judge Kaplan: Hf /: Z6/ / 7

I write with the consent of the Government to respectfully request the
adjournment of Mr. Bell’s trial, suppression hearing, and motion schedule by at least
45 days from each of their current deadlines. The defense received Mr. Bell’s
discovery materials on October 30, 2019 and October 31, 2019. After reviewing them
with Mr. Bell and preparing to file defense motions, we determined that we would
benefit from additional records not included in the Rule 16 discovery to adequately
prepare to file our suppression motion. We have since requested those records but
need time to receive them and review them. As such, the defense respectfully requests
adjourning each of the previously set deadlines by 45 days. The defense anticipates
that after the Court reaches a decision on the suppression motion, it is likely that this
case will resolve without a trial. The defense waives Mr. Bell’s right to a speedy trial
in order to procure these records and to file motions.

net

 

 

We thank the Court for its consideration of this request.

Is

Tan Marcus Amelkin
Tamara Giwa
Assistant Federal Defenders
52 Duane Street, 10th Floor
New York, NY 10007
(212) 417-8733

ec! AUSA Nicholas Bradley, Esq.

 
